This is an action to recover on an indemnity bond.
The allegations of the complaint are in effect: One, plaintiff's corporate existence; two, that defendants were officers and interested in the Bankers Mortgage *Page 8 
Corporation; three, that plaintiff became surety for the Bankers Mortgage Corporation upon an appeal and stay bond in a suit entitled, J.E. Pulkrabek v. Bankers Mortgage Corporation, from the circuit court to the supreme court and that the supreme court affirmed the judgment and also gave judgment against plaintiff as surety; four, "that as an inducement and consideration for the execution of said appeal and stay bond, defendants entered into and executed a written instrument whereby they severally agree among other things, to save harmless and keep indemnified the defendant herein against all losses and damages whatsoever that should or might, at any time happen or result to the plaintiff herein for or by reason of the execution as surety of said appeal and stay bond, a true copy of which is attached hereto marked `Exhibit A', and made a part of this complaint"; five, that demand was made on the Bankers Mortgage Corporation and on defendants, to satisfy the judgment, which demand was refused and plaintiff was, on November 4, 1925, compelled to pay $5,720.89 in satisfaction thereof; six, that plaintiff demanded repayment from defendants and was refused. Then follows the prayer for judgment.
To this complaint, defendant C.J. Smith filed an answer in which he denied, "paragraph Nos. 2, 4, and 5, and the whole thereof, save and except this answering defendant admits that he was at one time an officer of, and financially interested in the Bankers Mortgage Corporation * * * and further admits that he signed the paper in substance as set out in Exhibit A attached to plaintiff's complaint, * * * and that he failed to satisfy the judgment mentioned in plaintiff's complaint". The other defendant defaulted. *Page 9 
The parties, in open court, waived a jury and the cause was tried to the court. Findings and judgment for plaintiff. Defendant C.J. Smith appeals.
In order to establish his case, plaintiff introduced in evidence a certain draft as follows:
"At this time, the plaintiff offers in evidence draft No. 4104, in the sum of $5,727.89 in payment of the judgment taken in the case of J.E. Pulkrabek v. Bankers Mortgage Corporation, No. 8-4702 which draft was paid to Mr. T.J. Pulkrabek in satisfaction of the judgment after the same had gone to the supreme court and had been affirmed, and is a draft paid out by the plaintiff, under the bond executed by the plaintiff on the appeal of said case".
To this statement and the introduction of the exhibit, the defendant made no objection and the exhibit was received in evidence. This statement and exhibit, being uncontradicted, was sufficient to establish the payment of the judgment.
The plaintiff thereupon introduced and had it marked plaintiff's exhibit No. 2, a photostatic copy of the bond of indemnity herein sued upon, with the exception that the part of the bond which was referred to in and attached to the original bond and made a part of said bond, was not introduced. This was all the evidence introduced in the case, plaintiff rested and defendant rested.
Defendant thereupon moved for a directed verdict on the ground that the complaint did not state facts sufficient to constitute a cause of action. Second, that plaintiff has failed to establish, by evidence its cause of action. Third, on the ground that plaintiff's exhibit No. 2 is not any contract or agreement between these defendants and plaintiff and that it does not constitute *Page 10 
the agreement between plaintiff and defendants and for the further reason that plaintiff's exhibit No. 2 is void for uncertainty. The court overruled the motion.
Usually a written instrument may be pleaded in effect or it may be pleaded in haec verba or by attaching a copy and making it a part of the pleading by reference. Caspary v. Portland, 19 Or. 496
(24 P. 1036, 20 Am. St. Rep. 842); Morrison v. Crawford,7 Or. 472. However, when an attached copy is pleaded it should be a complete copy of such terms and conditions as are necessary to inform the opposing party on what the pleader relies. The complaint might be subject to a motion to make more definite and certain and to compel plaintiff to set out a complete copy of the contract, but it is not vulnerable to a general demurrer.
It will be observed that the photostatic copy of the indemnity bond, herein sued upon, and introduced in evidence, does not contain a copy of plaintiff's appeal bond on behalf of the Bankers Mortgage Corporation. Neither was such a copy attached to plaintiff's Exhibit A, made a part of the complaint. Plaintiff must prove its case as alleged. It must prove its indemnity bond in full, either by introducing the whole of the original or by satisfactory secondary evidence of its contents. The indemnity contract introduced, shows on its face that a certain bond, "dated 26th of August, 1922, wherein the Bankers Mortgage Corporation is the principal, the condition of said bond being particularly set forth in the copy of the same attached hereto, and which is distinctly understood to be made a part hereof", was the measure of defendants' obligation. If plaintiff should suffer any loss by reason of such suretyship then defendants agree to compensate *Page 11 
it. There is no evidence that plaintiff was injured by reason of any suretyship which defendants agreed to indemnify. It was only part of the contract of indemnity that was introduced in evidence and that part does not show defendants' obligation. It does not intimate that the loss for which such surety was to be indemnified was to arise on an appeal or stay bond, and the court cannot legally infer that it was. It is true that appellant appears to be taking advantage of a purely technical defense, yet that is his privilege and the court has no right to deny him it or to overlook the law of evidence. "'T will be recorded for a precedent, and many an error by the same example will rush into the state".
Counsel for respondent contends that the language of the indemnity bond sued on herein, is broad enough to cover any loss suffered by respondent on any bond in which the Bankers Mortgage Corporation is principal and respondent surety. "It is not so nominated in the bond". The part of the bond introduced in evidence says that appellants will indemnify for any losses suffered by reason of the surety bond executed by respondent and "a copy attached" and "distinctly understood to be made a part" thereof.
It was error on the part of the court to make findings and enter judgment in favor of respondent on the state of the evidence as it then existed.
It appears that at the opening of the case a stipulation was entered into between counsel. We are of the opinion that there existed an honest mistake as to the extent of the stipulation, counsel for respondent believing that appellant's counsel stipulated not only to waive a jury but also that appellant admitted all the *Page 12 
allegations of the complaint except "payment of the judgment" by respondent. Appellant's counsel only intended to waive a jury.
"Upon an appeal, the appellate court may affirm, reverse, or modify the judgment or decree appealed from, in the respect mentioned in the notice, * * * and may, if necessary and proper, order a new trial". Oregon Code 1930, § 7-511.
The judgment, therefore, should be reversed and the cause remanded with instructions to grant a new trial.
I dissent.
BAILEY and KELLY, JJ., concur in this dissent. *Page 13